DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20170322314)

	Regarding claim 1, Yang teaches an apparatus for a motor vehicle driver assistance system for a motor vehicle, (Zeng, see fig 8 that depicts the lane detection system 300 that may include an object detection sensor for detecting a relative position of neighboring vehicles relative to a first vehicle as part of a vehicle driver assistance system) the apparatus being operable to initialise and optimise a plurality of object clusters, each of the object clusters including at least one object track, wherein the object track includes a plurality of sequential measurements of a position of a respective object located in the vicinity of the motor vehicle, and the object track has a track length, (Zeng, see fig 2 that shows the lane detection method which includes optimizing a plurality of clusters, this is highlighted in step S107) the apparatus being configured to perform the following steps: a) assign the measurements of the positions of the plurality of object tracks to a collection of object clusters, wherein each of the object clusters includes at least one position measurement from at least one of the object tracks, b) calculate a respective value of a first diagnostic for each of the object clusters in the collection; c) based on the values of the first diagnostic, identify a rogue object cluster; d) from the object tracks having the position measurements assigned to the rogue object cluster, identify as a rogue object track the object track having a longest length; e) remove the sequence of position measurements corresponding to the rogue object track from all of the other object clusters; f) reassign any remaining position of the measurements previously assigned to the rogue object cluster to other object clusters in the collection and g) remove the rogue object cluster from the collection, to thereby optimise the object clusters. (Zeng, see fig. 2, step S103 where the system generates trajectories of neighboring vehicles, step S105 where the first vehicle removes the anomaly from the trajectories of the neighboring vehicles and the first vehicle, step S107 where the clustering process is performed to the corrected trajectories of the neighboring vehicles and the first vehicle. See also fig. 5 that depicts the corrected trajectories of vehicles, trajectory L22 is a portion that was removed as an anomaly. As shown in fig. 4 of Zeng, the portion L22 corresponds to an abnormal driving state and to ensure accuracy of the clustering results, the anomaly portion (rogue object track) of the trajectory L22 may be removed from the trajectory)

	Regarding claim 2, Yang teaches an apparatus according to claim 1, further configured to repeat steps the b) to g) until no rogue object cluster is identified. (Zeng [0112] “based on trajectories of a host vehicle and its neighboring vehicles, a clustering process may be performed to the trajectories to obtain a clustering result. And the host vehicle may obtain on which lane it is located or whether there are vehicles on adjacent lanes according to the clustering result”. The system may obtain the information when it has completed the steps from b) to g) and no rogue object cluster is identified.

	Regarding claim 3, Yang teaches an apparatus according to claim 1, further configured to, in the step b), determine whether or not each of the object clusters is confluent with each other of the object clusters. (Yang [0089] “each of the corrected trajectories may be represented by a function like y=T(x) under a same coordinate system. To find a side trajectory among the corrected trajectories, the functions y=T(x) may be converted to another form x=T′(y). In some embodiments, a maximum intercept on a y-axis of curves defined by the functions x=T′(y) may be determined”. The object clusters are confluent if they converge or intersect each other with an increase in their x-coordinate)

	Regarding claim 4, Yang teaches an apparatus according to any claim 1, further configured to determine, for each of the object clusters in the collection, whether the object cluster is an inner object cluster or an external object cluster. (See Yang, fig. 7 and Yang [0108] “referring to FIG. 7, five trajectories L1′ to L5′ are generated along a north direction, and the trajectory L4′ is the trajectory of the first vehicle. After a clustering process, three clusters 1, 2 and 3 may be formed from west to east and the first vehicle may be determined to travel on a second lane from west to east”. The determination of the object cluster from east to west may define if the object cluster is an inner or external cluster) 

Regarding claim 13, the claim is directed toward a method that is configured to the apparatus as claimed in claims 1. The cited portions of Yang used in rejection of claim 1 discloses where the apparatus performs the method as recited in claim 13. Therefore claim 13 is rejected under the same rational as claim 1.

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

	With regard to claim 5, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the value of the first diagnostic for the inner object cluster is the number of other of the inner object clusters with which it is confluent, and; wherein the value of the first diagnostic for the external object cluster is set to zero.

With regard to claim 6, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the rogue object cluster is the object cluster having a highest unique value of the first diagnostic.

With regard to claim 7, the prior art does not teach or suggest, in addition to the other limitations, further comprising: further configured to, in the event that two of the object clusters have identical values of the first diagnostic, calculate a value for a second diagnostic for at least the object clusters having the identical value of the first diagnostic, and wherein the identification of the rogue object cluster is further based on the value of the second diagnostic.

With regard to claim 8, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the value of a second diagnostic for the object cluster is equal to a number of contacts of it with the other object of the object clusters.

With regard to claim 9, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the rogue object cluster is identified as the object cluster having the highest unique value of the second diagnostic.

With regard to claim 10, the prior art does not teach or suggest, in addition to the other limitations, further comprising: further configured to, in the event that two of the object clusters have identical values of the second diagnostic, calculate a value for a third diagnostic for at least the object clusters having the identical value of the second diagnostic, and wherein the identification of the rogue object cluster is further based on the value of the third diagnostic.

With regard to claim 11, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein a value of the third diagnostic for the object cluster is equal to the number of parallelisms of it with the other object clusters.

With regard to claim 12, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the rogue object cluster is identified as the object cluster having the lowest unique value of the third diagnostic.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward an apparatus for lane detection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661